 1 MCGREGOR W. SCOTT
   United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 2:19-CR-00091-MCE
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                         v.                          ORDER
14   JAMAR DEONTAE BARNES,                             DATE: January 23, 2020
     KAVIEO DAESHAUN LEE WILEY,                        TIME: 10:00 a.m.
15   VINCENT ISAIAH PATTERSON,                         COURT: Hon. Morrison C. England, Jr.
     KADRENA LATRICE WATTS,
16   JEREMY JEROME BARNETT, and
     CHEVELE BERNARD RICHARDSON,
17
                                 Defendants.
18

19

20
21                                             STIPULATION
22          1.     By previous order, this matter was set for status on January 23, 2020.
23          2.     On December 30, 2019, the Court issued a minute order continuing the January 23, 2020
24 status conference to June 4, 2020, on the Court’s own motion and due to the unavailability of the Judge.

25 The minute order “encouraged [the parties] to file a Notice of Exclusion of Time if amenable.” Docket

26 No. 148.
27          3.     By this stipulation, the parties now move to exclude time between January 23, 2020, and
28 June 4, 2020, under Local Codes T2 and T4.

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          4.      The parties agree and stipulate, and request that the Court find the following:

 2                  a)      The government has represented that the discovery associated with this case to

 3          date includes more than 12,000 pages of investigative reports, photographs, affidavits, and other

 4          documents; approximately 470 recorded phone calls intercepted pursuant to the Title III wiretap;

 5          and other video and audio recordings. All of this discovery has been either produced directly to

 6          counsel and/or made available for inspection and copying.

 7                  b)      On October 24, 2019, the grand jury returned a superseding indictment adding

 8          new charges against defendants Jamaine Barnes, Jamar Barnes, Wiley, Patterson, Watts, and

 9          Richardson.

10                  c)      Counsel for defendants need the additional time between January 23, 2020 and

11          June 4, 2020 to review the discovery in this case, to conduct investigation, to consult with their

12          clients, and to otherwise prepare for trial.

13                  d)      In addition, as was previously found at defendants’ arraignments on the

14          Indictment (ECF Nos. 49, 66, 84), and in this Court’s August 20, 2019 Order (ECF No. 112) and

15          October 29, 2019 Order (ECF No. 134), this case is “complex” within the meaning of 18

16          U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2], based on the number of defendants, and the

17          existence of a Title III wiretap resulting in hundreds of recorded conversations.

18                  e)      Based on the above-stated findings, the ends of justice served by excluding time

19          outweigh the interest of the public and the defendant in a trial within the original date prescribed

20          by the Speedy Trial Act.

21                  f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of January 23, 2020 to June 4, 2020,

23          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

24          and 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2].

25          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

26 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial
27 must commence.

28 ///

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1         IT IS SO STIPULATED.

 2
      Dated: January 9, 2020                        MCGREGOR W. SCOTT
 3                                                  United States Attorney
 4
                                                    /s/ DAVID W. SPENCER
 5                                                  DAVID W. SPENCER
                                                    Assistant United States Attorney
 6

 7    Dated: January 9, 2020                        /s/ Etan Zaitsu
                                                    Etan Zaitsu
 8                                                  Counsel for Defendant
                                                    JAMAR DEONTAE BARNES
 9
10    Dated: January 9, 2020                        /s/ Christopher R. Cosca
                                                    Christopher R. Cosca
11                                                  Counsel for Defendant
                                                    KAVIEO DAESHAUN LEE WILEY
12
      Dated: January 9, 2020                        /s/ Dina L. Santos
13                                                  Dina L. Santos
                                                    Counsel for Defendant
14                                                  VINCENT ISAIAH PATTERSON
15
      Dated: January 9, 2020                        /s/ John R. Manning
16                                                  John R. Manning
                                                    Counsel for Defendant
17                                                  KADRENA LATRICE WATTS
18
      Dated: January 9, 2020                        /s/ Michael D. Long
19                                                  Michael D. Long
                                                    Counsel for Defendant
20                                                  JEREMY JEROME BARNETT
21    Dated: January 9, 2020                        /s/ Tasha P. Chalfant
                                                    Tasha P. Chalfant
22                                                  Counsel for Defendant
                                                    CHEVELE BERNARD RICHARDSON
23
                                              ORDER
24
           IT IS SO ORDERED.
25
     Dated: January 21, 2020
26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME     3
30    PERIODS UNDER SPEEDY TRIAL ACT
